                           Case 18-01309-AJC      Doc 15    Filed 01/10/19       Page 1 of 2




            ORDERED in the Southern District of Florida on January 9, 2019.




                                                                  A. Jay Cristol, Judge
                                                                  United States Bankruptcy Court
_____________________________________________________________________________
                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                            MIAMI DIVISION

          IN RE:                                                       Case No. 16-20516-AJC
                                                                       Chapter 7
          PROVIDENCE FINANCIAL INVESTMENTS INC.                        (Jointly Administered)
          and PROVIDENCE FIXED INCOME FUND, LLC                        Case No. 16-20517-AJC

                   Debtors.
                                                              /

          MARIA YIP, as Trustee of Providence Financial                Adv. Pro. No. 18-01309-AJC
          Investments, Inc. and Providence Fixed Income
          Fund, LLC,

                   Plaintiff,

          v.

          ANTONIO CARLOS DE GODOY
          BUZANELI,

                Defendant.
          ____________________________________________/

                                         DEFAULT FINAL JUDGMENT

                   This Adversary Proceeding is before the Court on the complaint of Maria Yip, Chapter 7

          Trustee, to recover damages against Antonio Carlos De Godoy Buzaneli for breaches of


          47253890;1
                  Case 18-01309-AJC        Doc 15      Filed 01/10/19   Page 2 of 2



fiduciary duty. This judgment is entered after entry of default against Antonio Carlos De Godoy

Buzaneli dated October 22, 2018 [ECF No. 10] and the Order Granting Trustee's Motion for

Entry of Default Final Judgment Against Defendant Antonio Carlos De Godoy Buzaneli. [ECF

No. 13]. Accordingly, it is

         ORDERED and ADJUDGED:

             1.   Plaintiff, Maria Yip, the Chapter 7 Trustee for the bankruptcy estate of

Providence Financial Investments, Inc. and Providence Fixed Income Fund, LLC, whose mailing

address is 2 S. Biscayne Blvd., #2690, Miami, Florida 33131, shall recover from Defendant

Antonio Carlos De Godoy Buzaneli (Social Security #XXX-XX-1047), whose mailing address is

Sherburne County Jail, 13880 Business Center Drive NW, Suite 200, Elk River, Minnesota

55330-1692, the amount of $49,511,186 pursuant to this Default Final Judgment, for which let

execution issue.

             2.   This Default Final Judgment shall accrue interest until paid in full at the

prevailing interest rate established under 28 U.S.C. § 1961, which rate is currently 2.57% per

annum.

             3.   The jurisdiction of this Court is retained to enforce this Default Final Judgment,

as well as to enter further orders as necessary, including, but not limited to, issuance of post-

judgment discovery, writs, and any other execution orders necessary.

                                                 ###
Submitted by:
Luis R. Casas, Esq.
Counsel for Trustee
Akerman LLP
98 Southeast Seventh Street, 11th Floor
Miami, Florida 33131
Phone: (305) 374-5600
Fax: (305) 374-5095
Email: luis.casasmeyer@akerman.com
(Attorney Casas is directed to mail a conformed copy of this final judgment immediately upon
receipt to all parties of interest.)
                                                   2
47253890;1
